Title: To Thomas Jefferson from Madame de Lur-Saluces, 25 February 1791
From: Lur-Saluces, d’Yquem, Comtesse de
To: Jefferson, Thomas



Bordeaux le 25 fevrier 1791

Ayant eu le Malheur de Perdre Mr. le Comte de Lur Saluces Monsieur et étant Consequament rentrée en Possession de Mes vins Blancs d’yquem, haut Sauterne, Monsieur fenwick a bien voulu M’envoyer La Lettre que vous avies adressée à feu Mr. Le Cte de Lur-Saluces. J’espere Monsieur que vous serai content de Lenvoi que je vous fais expedier, qui Consiste en 10 Caisses de 50 bouteilles chacune savoir 3 formant 150 Bouteilles Pour vous et 7 formant 350 bouteilles Pour Le general Washingston. Le desir que vous fussies Mieux servi Ma decidé a faire distraire Cette Partie dun envoi destiné a Paris et que Partant d’ici je puis vous envoier a raison de 30 Sols la Bouteille et 4₶ Pour La Caisse. Je vous Prie Monsieur de vouloir bien Madresser toujours directement vos demandes je les ferai remplir avec le Plus grand Soin et La Plus grande exactitude. J’ai Lhonneur detre Monsieur votre tres humble et tres Obeissante Servante

D’yquem Csse de Lur-Saluces

